DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 10/12/22 is acknowledged.

Drawings
The replacement drawings were received on 2/17/22.  These drawings are accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2002/0142517A1) (hereafter Maeda) in view of Lin et al. (US2021/0090983A1) (hereafter Lin), Graf et al. (US 2011/0151627A1) (hereafter Graf), and Lee (US2020/0108459A1).
With respect to claim 15, Maeda teaches an apparatus comprising: a semiconductor chip (chip) that has pillars (325) protruding from a lower surface (figures 3-4 and 7; and paragraphs 25-28); a substrate (315) that has pads (310) protruding from an upper surface thereof at the same pitch as the semiconductor chip, with caps of second solder (305) affixed to upper faces of the pads (figures 3-4 and 7; and paragraphs 25-28); and volatile tacky adhesive (405) attaching the upper surface of the organic laminate substrate to the lower surface of the semiconductor chip (figures 3-4 and 7; and paragraphs 19, 25-28, and 31).
With respect to claim 15, Maeda does not teach pillar at a pitch of 55 μm (microns) or smaller; caps of first solder affixed to lower ends of the pillars; an organic laminate substrate; and two or more dots of volatile tacky adhesive.
However, Lin teaches pillar pitches of 55 μm (microns) or smaller (paragraphs 12 and 14).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the pitch of Lin in the apparatus of Maeda in order to form a compact electronic device.
Graf teaches caps of first solder (110) affixed to lower ends of the pillars (106) (figure 5; and paragraphs 41-65); an organic laminate substrate (paragraph 24).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize solder caps on pillars as taught by Graf in the apparatus of Maeda in order to improve wetting and alignment of an organic laminate substrate. 
Lee teaches two or more dots of volatile tacky adhesive (paragraphs 41-42 and 50).
 At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize a plurality of dots as taught by Lee in the apparatus of Maeda in order to evenly distribute the volatile tacky adhesive.
With respect to claim 18, Graf teaches wherein the second solder has a same melting point as the first solder (paragraph 54).
With respect to claim 20, Maeda teaches wherein a vaporization temperature of the volatile tacky adhesive is such that after solder bonding the semiconductor chip to the organic laminate substrate, none of the volatile tacky adhesive remains (paragraphs 19 and 21).

Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, Lin, Graf, and Lee as applied to claim 15 above, and further in view of Huang et al. (US2018/0151537A1) (hereafter Huang).
With respect to claims 16, 17, and 19, Maeda, Lin, Graf, and Lee do not teach wherein the second solder has a lower melting point than the first solder; wherein the second solder has a melting point of 135° C. (Celsius) to 145° C; and wherein the first and second solders have a solidus temperature of 215° C. to 230° C.
However, Huang teaches wherein the second solder has a lower melting point than the first solder (paragraphs 20-21 and 32); wherein the second solder has a melting point of 135° C. (Celsius) to 145° C (paragraphs 20-21 and 32); and wherein the first and second solders have a solidus temperature of 215° C. to 230° C (paragraphs 20-21 and 32).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder combinations of Huang in the collective apparatus of Maeda, Lin, Graf, and Lee in order to form solder joints with the desired composition and melting points.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735